INSURANCE COMPANY — LOAN COMMITMENTS All guaranties, obligations to pay the debts of others, and loan commitments, should be listed in the statement of financial condition filed with the Insurance Commissioner. Concerning your second question whether guaranties, loan commitments, letters of credit, or other contractual obligations should be listed as liabilities, or under a separate listing, this is a determination to be made by the Insurance Commissioner pursuant to his authority to prescribe the blank forms to be used for statements of financial condition.  This is to acknowledge receipt of your letter wherein you ask the following questions: "1. If a life insurance company guarantees, or is liable in any way on the debt of another or makes a loan commitment, should that be shown as a liability on the statement of financial condition required to be filed with the State Insurance Commissioner? "2. When an insurance company is under examination by the Office of the State Insurance Commissioner, should the examiner require letters of credit or loan commitments to be shown as a liability?" In your letter, you make reference to 36 O.S. 1505 [36-1505](5) (1971) which states: "In any determination of the financial condition of an insurer, capital stock and liabilities to be charged against its assets shall include: . . . . "(5) Taxes, expenses and other obligations due or accrued at the date of the statement. (Emphasis added) Another statute, recently passed, also touches on this matter. Senate Bill 458, 34th Legislature, Second Session, became effective May 29, 1974.  This Act amends 36 O.S. 311.2 [36-311.2] (1971) and states, in part: "Every domestic insurer shall furnish to the Insurance Commissioner on or before April 30, July 31, and October 31 or each year, on blanks prescribed and furnished by the Insurance Commissioner, a statement which shall exhibit the financial condition of the company as of the last date of the month immediately preceding reporting date. Such reports for information purposes shall contain a complete listing of all written commitments to loan, guaranties of loans or contractural obligations concerning loans or conditional liabilities to borrowers or lenders made during the quarter reported." Thus, based upon this recent legislative enactment, guaranties, loan commitments, letters of credit and any other contractual obligations concerning loans or conditional liabilities to borrowers or lenders should be included in the statement of financial condition filed with the Insurance Commissioner.  Whether letters of credit or loan commitments should be shown as liabilities, or under a separate heading is a determination to be made by the Insurance Commissioner, since Senate Bill 458 states that the statement of financial condition shall be submitted on "blanks prescribed and furnished by the Insurance Commissioner." It is, therefore, the opinion of the Attorney General that your first question be answered as follows: All guaranties, obligations to pay the debts of others, and loan commitments should be listed in the statement of financial condition filed with the Insurance Commissioner. Concerning your second question whether guaranties, loan commitments, letters of credit, or other contractual obligation should be listed as liabilities, or under a separate listing, this is a determination to be made by the Insurance Commissioner pursuant to his authority to prescribe the blank forms to be used for statements of financial condition.  (Todd Markum) ** SEE: OPINION NO. 76-234 (1976) **